

117 HR 4748 IH: Helping Every American Link To Healthcare Act of 2021
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4748IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Cawthorn (for himself and Mr. Duncan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to revise HIPAA regulations to ensure patient access to telehealth services.1.Short titleThis Act may be cited as the Helping Every American Link To Healthcare Act of 2021 or the HEALTH Act of 2021. 2.Revision of HIPAA regulations to ensure patient access to telehealth services(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall revise the HIPAA privacy regulation (as defined in section 1180(b)(3) of the Social Security Act (42 U.S.C. 1320d–9(b)(3))) to ensure that, with respect to services furnished by a health care provider via telehealth during the 7-year period beginning on the last day of the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)), such provider may so furnish such services using any non-public facing audio or video communication product (as such term is used for purposes of the notice entitled Notification of Enforcement Discretion for Telehealth Remote Communications During the COVID-19 Nationwide Public Health Emergency as published by the Office of Civil Rights of the Department of Health and Human Services).(b)Extension of policyThe Secretary may extend the 7-year period described in subsection (a) for such duration as determined appropriate by the Secretary if the Secretary finds, after a review of telehealth services furnished during such period, that such extension is appropriate.